IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1990
                             Filed February 11, 2015


IN THE INTEREST OF G.W.,
Minor Child,

B.H., Father,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Plymouth County, Robert J. Dull,

District Associate Judge.



       The father appeals the juvenile court’s termination of his parental rights to

his son, G.W. AFFIRMED.



       Chad Thompson of Thompson, Phipps & Thompson, L.L.P., Kingsley, for

appellant father.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Darin J. Raymond, County Attorney, and Amy K. Oetken,

Assistant County Attorney, for appellee State.

       Kathryn Stevens of the Juvenile Law Center, Sioux City, attorney and

guardian ad litem for minor child.



       Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                          2


VOGEL, P.J.

       The father appeals the juvenile court’s termination of his parental rights to

his son, G.W. He argues the State failed to prove grounds to terminate his rights

under Iowa Code section 232.116(1)(d) and (f) (2013), and that termination is not

in G.W.’s best interests. We conclude that because the father has had very little

contact with G.W., and particularly given his unresolved substance abuse issues,

the juvenile court properly terminated the father’s rights under paragraph (f).

Furthermore, termination is in G.W.’s best interests. Consequently, we affirm the

order of the juvenile court terminating the father’s parental rights.

       G.W., born December 2007, first came to the attention of the Department

of Human Services (DHS) when it was discovered the mother was exposing him

to methamphetamine and marijuana.             He tested positive for amphetamine,

methamphetamine, and marijuana. G.W. was removed from the home and was

first placed in the care of his grandmother, then with his maternal great aunt.

The father resides in Melrose, Florida, and has never had custody of G.W. The

father was not present when the events that led to G.W.’s removal took place,

nor did he offer to be a placement option for G.W. upon his removal.

       Following the mother’s successful completion of substance abuse

treatment, G.W. was returned to her care. Several review hearings were held

during the pendency of the proceeding, of which the father attended three. On

May 17, 2013, the father tested positive for cocaine, although he denied he had

any substance abuse issues. He also has several criminal convictions in Florida,

including driving while intoxicated, public intoxication, domestic abuse, opposing

an officer without violence, and possession of cocaine. Due to this history, DHS
                                          3


requested that the father complete a substance abuse and mental health

assessment. However, he failed to obtain the requested evaluations, and though

he reports he completed substance abuse treatment as a condition of his criminal

probation, no documentation was offered supporting his assertion.

       The father has had very little contact with G.W. After visiting him a few

times in Iowa, and on three occasions when the mother brought G.W. to Florida,

the last time the father saw his son was December 2013.                This particular

supervised visit was prior to a review hearing, and during the visit, G.W. began

acting up.    The father became very frustrated and left the visit; he then

proceeded to fly back to Florida, without attending the previously-scheduled

review hearing.

       The father also requested phone calls with G.W. during the pendency of

the proceedings, though he was not consistent with regard to participating in the

calls. During the few supervised visits, the DHS worker observed that the father

interacted appropriately with G.W.; however, at no point was it reported that they

shared a strong bond. Additionally, there is evidence in the record the father was

not paying the court-ordered child support.1

       The father was not present at the July 2, 2014 review hearing.             The

juvenile court included in the follow-up order that a petition to terminate the

father’s parental rights was to be filed. Citing the lack of substance abuse or

mental health assessments, as well as the lack of contact with G.W., the State

1
  The father, in his brief, states he is paying child support through the Child Support
Recovery Unit. However, he did not cite to anything in the record, and it does not
contain an exhibit that would support his claim. Furthermore, a DHS report dated
October 8, 2013, states the mother asserted she was not receiving the $115 in child
support that the father was required to send each month.
                                          4


petitioned to terminate the father’s parental rights.       A hearing was held on

November 18, 2014, at which the father did not personally appear, but was

represented by counsel. The juvenile court issued an order on November 20,

2014, terminating the father’s parental rights pursuant to Iowa Code section

232.116(1)(d) and (f). The father appeals.

       We review termination proceedings de novo. In re S.R., 600 N.W.2d 63,

64 (Iowa Ct. App. 1999). The grounds for termination must be proved by clear

and convincing evidence. Id. Our primary concern is the child’s best interest. Id.

When the juvenile court terminates parental rights on more than one statutory

ground, we only need find grounds to terminate under one of the sections cited

by the juvenile court to affirm. Id.

       To terminate parental rights under Iowa Code section 232.116(1)(f), the

State must prove by clear and convincing evidence the child is four years of age

or older, has been adjudicated in need of assistance, has been removed from the

physical custody of the parent for twelve of the last eighteen months, and cannot

be returned to the parent’s care. We further note that termination is appropriate

for the noncustodial parent, even when the child is placed with the other parent.

See In re N.M., 491 N.W.2d 153, 155 (Iowa 1992).2

       Upon review of the record, we agree with the juvenile court the State

proved by clear and convincing evidence the father’s rights should be terminated

under paragraph (f). The father has demonstrated very little interest in G.W.’s

life—he himself reported to DHS that he had not maintained consistent contact

2
  The father asserts that, because G.W. was never removed from his care, the statute is
inapplicable. However, given our statutory framework and case law, this argument is
without merit. See In re C.W., 554 N.W.2d 279, 282 (Iowa Ct. App. 1996).
                                           5


with G.W. He has never had custody of G.W. or cared for him in any meaningful

manner; rather, his visits have been few and far between, and at the time of the

termination hearing, the father had not seen G.W. for nearly one year.

Specifically, there was no evidence the father attempted to maintain any contact

with G.W. after December 2013. Given this lack of a bond, it is clear G.W.

cannot be returned to the father’s care.

      In determining the future actions of the parent his past conduct is

instructive, and in this case, the father has not demonstrated more than a

minimal attempt to be involved in his son’s life. See In re J.E., 723 N.W.2d 793,

798 (Iowa 2006). Although given clear direction as to offered services, the father

has failed to participate. Concerns as to his mental health and substance abuse

remain as they were when the child was initially adjudicated in need of

assistance. It is therefore evident the father has made no progress in his ability

to safely care for G.W. within the meaning of paragraph (f), and therefore, the

child cannot be returned to his care.

      Furthermore, there is evidence in the record the father failed to pay his

court-ordered child support. See In re Kelley, 262 N.W.2d 781, 785 (Iowa 1973)

(“A parent who unjustifiably refuses to meet a support obligation manifests

complete indifference to his child.”). These issues combined with the father’s

lack of contact with G.W.—which has resulted in a lack of a bond—support the

conclusion that termination of the father’s parental rights is in G.W.’s best

interest. Consequently, we affirm the order of the juvenile court.

      AFFIRMED.